DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the last sentence of Par [0009], change “and unobstructed view” to -- an unobstructed view --
In the  third sentence of Par [0024], change “an door handle” to -- a door handle --
In the last sentence of Par [0026], change “will comprises” to -- will comprise --
In the third sentence of Par [0029], change “slightly bend” to -- slightly bent --
In the fourth sentence of Par [0029], change “so as extend” to -- so as to extend --
It is recommended that Applicant review the specification in its entirety to ensure that no other grammatical issues are present
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 15, line 1, delete one of the two recitations of “A cooking oven comprising”
In Claim 15, line 11, change “each said clamp” to -- each of said clamps --
In Claim 16, line 4, change “each said clamp” to -- each of said clamps --
In Claim 17, line 3, change “each said clamp” to -- each of said clamps --
Appropriate correction is required.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mounting means for mounting the camera” (Claim 8)
“display means for displaying pictures obtained by the camera” (Claim 14)  
“control means coupled to the camera for controlling oven functions in dependency of picture data received from the camera” (Claim 14)  
“transmission means for transmitting picture data to a remote display means, such as a remote computer, a tablet or a mobile phone” (Claim 14)  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the specification:
“mounting means for mounting the camera” (from Claim 8) is being interpreted as “at least one fixation for attaching the camera at the door handle” or “a door handle which has a recess in which there is mounted the camera”
“display means for displaying pictures obtained by the camera” (from Claim 14): The specification fails to provide adequate structure for the claimed “display means” which warrants a 112(b) rejection for Claim 14 (see below). For the purpose of expediting prosecution, “display means for displaying pictures obtained by the camera” (from Claim 14) will be interpreted as and device that is capable of displaying pictures obtained by a camera
“control means coupled to the camera for controlling oven functions in dependency of picture data received from the camera” (from Claim 14): The specification fails to provide adequate structure for the claimed “control means” which warrants a 112(b) rejection for Claim 14 (see below). For the purpose of expediting prosecution, “control means coupled to the camera for controlling oven functions in dependency of picture data received from the camera” (from Claim 14) will be interpreted as and device that is coupled to the camera and capable of controlling oven functions in dependency of picture data received from the camera.
“transmission means for transmitting picture data to a remote display means, such as a remote computer, a tablet or a mobile phone” (from Claim 14): The specification fails to provide adequate structure for the claimed “transmission means” which warrants a 112(b) rejection for Claim 14 (see below). For the purpose of expediting prosecution, “transmission means for transmitting picture data to a remote display means, such as a remote computer, a tablet or a mobile phone” (from Claim 14) will be interpreted as and device that is capable of transmitting picture data to a remote display means 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites the limitation “wherein the abutment surface is shaped to be complementary to a cross-sectional shape of the door handle” which is considered indefinite because it is unclear what constitutes “complementary” in this context. It is unclear the abutment surface has a shape that fits onto a cross-sectional shape of the door handle, if it has a shape that is equal to but opposite to that of a cross-sectional shape of the door handle, if it has a shape that is the same as that of a cross-sectional shape of the door handle or if it has some other shape altogether. Moreover, it is unclear if the abutment surface actually contacts the cross-sectional shape of the door handle or not. The metes and bounds of the claim are consequently unclear. 
	Claim 12 recites the limitation “wherein at least one of the two support elements comprises a wire feed-through for the passage of wires for connection of the camera” which is considered indefinite because it is unclear what the camera is connected to. This limitation begs the question: For connection of the camera to what? Since the answer to this question is not clear within the claim, the metes and bounds of the claim are unclear.
	Claim 13 recites that the claimed cooking oven comprises “the camera assembly of Claim 7”. There is insufficient antecedent basis for this limitation in the claim. Claim 7 does not claim or comprise a “camera assembly” but rather comprises a “reflection shield”. The metes and bounds of the claim are consequently unclear.
	Claim 14 is rejected due to its dependency on Claim 13.
	Furthermore, Claim 14 recites the limitations “display means”, “controls means” and “transmission means”. Each of these limitations has invoked 112(f) (as presented above in this Office Action). However, the specification fails to provide adequate structure for each of these claimed limitations. It is consequently unclear what structure makes up or does not make up each of the claimed “display means”, “controls means” and “transmission means”. The metes and bounds of Claim 14 are consequently unclear. 
	Claim 15 recites the limitation “an abutment surface whose contour is complementary to a cross-sectional shape of said handle” which is considered indefinite because it is unclear what constitutes “complementary” in this context. It is unclear the abutment surface has a contour that fits onto a cross-sectional shape of the door handle, if it has a contour that is equal to but opposite to that of a cross-sectional shape of the door handle, if it has a shape that is the same as that of a cross-sectional shape of the door handle or if it has some other shape altogether. Moreover, it is unclear if the abutment surface actually contacts the cross-sectional shape of the handle or not. The metes and bounds of the claim are consequently unclear.
	Claim 16 recites the limitation “an abutment surface whose contour is complementary to a cross-sectional shape of said handle” which is considered indefinite because it is unclear what constitutes “complementary” in this context. It is unclear the abutment surface has a contour that fits onto a cross-sectional shape of the door handle, if it has a contour that is equal to but opposite to that of a cross-sectional shape of the door handle, if it has a shape that is the same as that of a cross-sectional shape of the door handle or if it has some other shape altogether. Moreover, it is unclear if the abutment surface actually contacts the cross-sectional shape of the handle or not. The metes and bounds of the claim are consequently unclear.
	Claim 17 is rejected due to its dependency on Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaffinger, JR. et al. (US 2016/0366314 A1) (hereinafter “Pfaffinger”). 
	Regarding Claim 1, Pfaffinger teaches of a reflection shield (Fig. 2) for an oven camera (60) that is mounted at the exterior side of an oven door (36) (as is shown in Fig. 1) for monitoring an oven cavity (38) of a cooking oven (10) (see at least [0026]-[0027] and Figs. 1, 2), the reflection shield comprising: 
	a shield element (58) for covering a portion of the oven door (as is shown in Fig. 1), a viewing window for the camera (60) (window formed by the opening of element (72) that permits the camera to view into the cooking oven - see at least [0031] and Figs. 1, 2) and at least one clamp (54) for clamping the reflection shield to a handle (40) of the oven door (36) (see at least [0027] and Figs. 1, 2).   

	Regarding Claim 2, Pfaffinger also teaches that the at least one clamp is adapted to be clamped between the oven door and the door handle (as is shown in Fig. 1) (see at least [0027] and Fig. 1).

	Regarding Claim 3, Pfaffinger also teaches that the at least one clamp, when in a released state, has a dimension measured orthogonal to an outer surface of the oven door which is larger than a distance of the door handle from the oven door (as is evident from arm elements (56) being able to move relative to one another to achieve a variety of lengths including a length that is larger than a distance of the door handle from the oven door - see at least [0030] and Figs. 1, 2). 

	Regarding Claim 4, Pfaffinger also teaches that the at least one clamp is shaped such that during insertion of the clamp, the clamp is biased, and in a fully mounted position is at least partially released (as is evident from the clamp being in the form of a “clip” - see at least [0027] and Figs. 1, 2).  

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejection set forth in this Office Action, Pfaffinger also teaches that the at least one clamp has an abutment surface with which the clamp rests against the door handle, wherein the abutment surface is shaped to fit over a cross-sectional shape of the door handle (see at least [0027] and Figs. 1, 2).  

	Regarding Claim 8, Pfaffinger teaches of a camera assembly (52) to be mounted at an exterior side of an oven door (as is shown in Fig. 1) for monitoring an oven cavity of a cooking oven (10) (see at least [0026]-[0027] and Figs. 1, 2), the assembly comprising: 
	a camera (60) having mounting means (54) for mounting the camera at a door handle (40) located at the exterior side of the oven door (as is shown in Fig. 1); and the reflection shield according to Claim 1 (see the rejection for Claim 1 above).   

	Regarding Claim 9, Pfaffinger also teaches that the mounting means comprises at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2).  

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejection set forth in this Office Action, Pfaffinger teaches of a cooking oven (10) comprising: 
	an oven cavity (38); 
	an oven door (36) having a viewing window (42); 
	a door handle (40) mounted at an exterior side of the over door (as is shown in Fig. 1) (see at least [0030]-[0031] and Fig. 1); and 
	a camera assembly (52) 4attached to the door handle (40) (see at least [0027], Figs. 1, 2 and the 103 rejections set forth for Claims 7 and 8 in this Office Action).  

	Regarding Claim 14, to the extent that Claim 14 is understood in light of the 112(b) rejections set forth in this Office Action, Pfaffinger also teaches that the cooking oven further comprises (at least) display means for displaying pictures obtained by the camera (“peripheral display device, such as a computer screen”) (see at least [0039] and Fig. 1).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger. 
	Regarding Claim 6, Pfaffinger teaches the reflection shield according to Claim 2 (see the rejection for Claim 2), but fails to explicitly teach of an embodiment wherein said at least one clamp comprises two clamps between which there is located the viewing window. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.
 
	Regarding Clam 7, Pfaffinger teaches the reflection shield according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the reflection shield is formed as a single piece component as opposed to a plurality of components. 
	However, merely configuring the existing plurality of components to be integral with one another as opposed to separable would have been obvious to one of ordinary skill in the art before the effective filing date of the invention since it has been held that constructing a formerly integral structure in various elements (and vice versa) involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by simply configuring the reflection shield taught by Pfaffinger to be formed as a single piece component as opposed to a plurality of components since such modification would have been considered mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

(In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”). 


Regarding Claims 10-12: Pfaffinger teaches the camera assembly of Claim 8 (see the rejection for Claim 8) in addition to the mounting means comprising at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2) in addition to the door handle (40) being an elongate element that comprises at least two support elements for mounting the handle to the oven door (as is shown in Fig. 1). Pfaffinger fails to explicitly disclose an embodiment wherein the mounting means is the door handle, wherein the door handle has a recess and aperture that holds the camera and wherein at least one of the two support elements of the door handle comprises a wire feed-through for the passage of wires for connection of the camera.  However, merely configuring the door handle itself to have a recess and aperture in which the camera is mounted, in addition to having a wire feed-through through at least one of the two support elements for the passage of wires for connection of the camera,  is deemed by examiner to be an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the mounting means can comprise either “at least one fixation for attaching the camera at the door handle” or “a door handle which has a recess in which there is mounted the camera” and that either configuration works equally well. Thus, it is apparent that specifically using a configuration wherein the mounting means is the door handle and the door handle has a recess and aperture that holds the camera in addition to at least one of the two support elements of the door handle comprising a wire feed-through for the passage of wires for connection of the camera does not serve any advantage, particular purpose, or solve a stated problem over the comparable mounting configuration disclosed by Applicant wherein the mounting means comprises “at least one fixation”. Moreover, configurations wherein the mounting means is the door handle and the door handle has a recess and aperture that holds the camera and wherein at least one of the two support elements of the door handle comprises a wire feed-through for the passage of wires for connection of the camera are well known in the art (as is evident from at least Park et al. (US 2017/0261213 A1) - see at least Figs. 4-9). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a configuration with at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2) that works equally as well as the configuration claimed in Claims 10-12 and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by replacing the existing mounting means that are in the form of at least one fixation with known mounting means that comprise the door handle itself wherein the door handle has a recess and aperture in which the camera is mounted, in addition to a wire feed-through through at least one of the two support elements for the passage of wires for connection of the camera, since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 10-12. 

	Regarding Claim 15, to the extent that Claim 15 is understood in light of the 112(b) rejection set forth in this Office Action, Pfaffinger teaches of a cooking oven (10) (see Fig. 1) comprising: 
	an oven cavity (38); 
	an oven door (36) having a viewing window (42) (see at least [0021] and Fig. 1); 
	a door handle (40) mounted at an exterior side of the over door (see at least [0020] and Fig. 1); 
	a camera (60) installed at said handle and directed downwardly askew toward said window and adapted to obtain images of cooking foodstuffs within said oven cavity through said window (see at least [0027]-[0030] and Figs. 1, 2, 5); and 
	a reflection-shield assembly (Fig. 2) adapted to be installed between said door handle and said window to reduce reflections that may obscure images of said foodstuffs obtained by said camera (as is shown in Fig. 1) (see at least [0027], [0031] and Figs. 1, 2), the reflection-shield assembly comprising a substantially flat shield portion (72) (see Fig. 2) and a clamp (54) located at a lateral end of said assembly (as is shown in Fig. 2) (see at least [0027] and Figs. 1, 2); 
	said clamp comprising: 
		an abutment surface (surface that contacts handle (40)) whose contour is configured to overly a cross-sectional shape of said handle (40) at a location where the clamp abuts the handle when installed (as is evident from at least [0027] and Figs. 1, 2); 
		an upper corner of, or a projection from, said abutment surface (the upper “C” shaped portion of the “clip” formed by element (54) as is shown in Fig. 2) - see at least [0027] and Figs. 1, 2)  adapted to provide a snap-fit connection of said assembly relative to said door handle when installed (as is evident from the abutment surface forming a “clip” - see at least [0027] and Figs. 1, 2); and 
		an engagement section at a lower free end of said abutment section (the edge section of element (54) at the end of the arcuate portion shown in Fig. 2) adapted to be engaged and pushed by a user to deflect said abutment surface away from said handle in order to disengage said snap-fit connection and thus permit removal of said assembly from said door handle when installed (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2);  
	wherein the aforementioned snap-fit connection can be engaged upon installation of said assembly and disengaged upon removal thereof without tools (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2).  
	Pfaffinger fails to explicitly teach of an embodiment that comprises a pair of clamps located at opposing lateral ends of said assembly as opposed to a single clamp. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejection set forth in this Office Action, Pfaffinger teaches of a reflection-shield assembly (Fig. 2) adapted to be installed between a door handle (40) and a window (42) of an oven door (36) (as is shown in Fig. 1), comprising a housing portion (58), a substantially flat shield portion (72), and a clamp (54) located at a lateral end of said assembly (as is shown in Fig. 2) (see at least [0027], [0031] and Figs. 1, 2), said clamp comprising: 
		an abutment surface (surface that contacts handle (40)) whose contour is configured to overly a cross-sectional shape of said handle (40) at a location where the clamp abuts the handle when installed (as is evident from at least [0027] and Figs. 1, 2); 
		an upper corner of, or a projection from, said abutment surface (the upper “C” shaped portion of the “clip” formed by element (54) as is shown in Fig. 2) - see at least [0027] and Figs. 1, 2)  adapted to provide a snap-fit connection of said assembly relative to said door handle when installed (as is evident from the abutment surface forming a “clip” - see at least [0027] and Figs. 1, 2); and 
		an engagement section at a lower free end of said abutment section (the edge section of element (54) at the end of the arcuate portion shown in Fig. 2) adapted to be engaged and pushed by a user to deflect said abutment surface away from said handle in order to disengage said snap-fit connection and thus permit removal of said assembly from said door handle when installed (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2);  
	wherein the aforementioned snap-fit connection can be engaged upon installation of said assembly and disengaged upon removal thereof without tools (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2).  
	Pfaffinger fails to explicitly teach of an embodiment that comprises a pair of clamps located at opposing lateral ends of said assembly as opposed to a single clamp. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 17, Pfaffinger also teaches that said substantially flat shield portion (72) is adapted to rest against said window of said door when installed (as is shown in Fig. 1) and that said upper corner of said abutment surface is adapted such that as said upper corner is urged upon installation of said clamp assembly beyond a point of minimum distance between said handle and said window, said corner is partially released from compression therebetween against its bias to snap over said handle and hold said clamp in place (as is evident from at least [0027]-[0030] and Figs. 1, 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2017/0000292 A1) and Carlson et al. (US 8,753,008 B2) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/14/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762